Exhibit 10.44
 
 


PureDepth Incorporated
Limited




Secondment Agreement
(Fixed Term Employment
in New Zealand)


for


Andy Wood




September 2008
 

--------------------------------------------------------------------------------


Secondment Agreement
PARTIES



The parties to this Agreement are Andy Wood (“Employee”) and PureDepth
Incorporated Limited (a company duly incorporated in New Zealand), (“PureDepth
NZ”).


BACKGROUND



A.
The parties acknowledge that the Employee is employed as Chief Executive Officer
by PureDepth, Inc., a corporation organised and existing under the laws of
Delaware in the United States of America (“PureDepth, Inc.”).  PureDepth NZ is
an indirect, wholly-owned subsidiary of PureDepth Inc.  PureDepth NZ is
predominantly responsible for research and development of products, control of
manufacturing processes and market evaluations for PureDepth, Inc.



B.
PureDepth, Inc. and the Employee are party to an Employment Agreement with an
effective date of 27 August 2008 (“Master Employment Agreement”).



C.
As part of his role as Chief Executive Officer of PureDepth, Inc., the Employee
is to be seconded to PureDepth NZ for periods of time.  During such secondments,
the Employee will continue to be employed by PureDepth, Inc., but certain
conditions under the Master Employment Agreement will be suspended for the
duration of the secondment.



D.
This Agreement contains the terms and conditions which apply to the Employee
during a secondment, and will be considered to be a fixed term employment
agreement under New Zealand law.



1.
Variation



1.1
If the parties agree to make changes to this Agreement it will need to be done
in writing.



2.
Position and Duties



2.1
During a secondment, the Employee’s position is Chief Executive Officer of
PureDepth NZ.  The title may only be changed with the agreement of the
Employee.  The duties in relation to PureDepth NZ will be as set out in the
First Schedule to this Agreement.  PureDepth NZ may need to amend or alter these
duties from time to time to reflect changing requirements but will consult the
Employee before doing so.  In addition the Employee will be required to carry
out duties not specified in the position description but consistent with the
Employee’s role.



2.2
During a secondment, the Employee’s employment will be based at the place set
out in the Second Schedule to this Agreement. The Employee may, as a reasonable
incident of the work, be required to work in other locations.



3.
Fixed Term Employment



3.1
This secondment is for a fixed period, and will come to an end in accordance
with this Agreement.   When this secondment comes to an end, the Employee’s
fixed term employment with PureDepth NZ will come to an end, and all terms of
the Master Employment Agreement will continue in force.



2

--------------------------------------------------------------------------------


3.2
The secondment and therefore employment with PureDepth NZ is for a limited
duration as the purpose of the secondment is for the Employee to personally
oversee the implementation of the business plan determined by the Board until
the 12 month milestone ending on 31  January 2010.



3.3
The secondment and therefore employment with PureDepth NZ will expire on
31  January 2010.



3.4
Nothing within this Agreement prevents the Board of PureDepth, Inc. from
immediately requiring the Employee to attend to or give priority to his
obligations as Chief Executive Officer of PureDepth, Inc.  If the Board of
Directors of PureDepth, Inc. and the Employee mutually agree that the Employee
is to be permanently repatriated to the United States of America (or elsewhere)
to carry out his role as Chief Executive Officer of PureDepth Inc., the
secondment, and this Agreement will come to an immediate end.



3.5
The parties acknowledge that this secondment is dependent on the Employee
remaining employed as Chief Executive Officer of PureDepth, Inc., subject to the
Master Employment Agreement.  If, for any reason, the Employee’s employment with
PureDepth, Inc. is terminated under clause 8 of the Master Employment Agreement,
the secondment, and this fixed term agreement, will come to an immediate end.



3.6
Nothing in this Agreement shall prevent the parties, at or before the expiry of
the agreement, from varying any of its terms, or from entering into a subsequent
employment agreement provided however that nothing in this clause or elsewhere
in this Agreement should be interpreted or understood to give the Employee any
expectation that this Agreement will be renewed, or that any subsequent
agreement will be entered into.



4.
Obligations



4.1
PureDepth NZ  will act in good faith towards the Employee, providing fair and
proper treatment in all aspects of  employment.



4.2
The Employee agrees to carry out his responsibilities honestly and diligently
and to the best of his ability during normal working hours.



4.3
The Employee agrees not to make any statement or take any actions at any time
which are intended to or likely to adversely affect PureDepth NZ’s business or
reputation, or those of its related companies.



4.4
The Employee will be required to comply with PureDepth NZ’s rules, policies and
procedures which may be change from time to time. PureDepth NZ will consult with
the Employee before any such changes are made, where practicable.



5.
Hours of Work



5.1
The Employee’s minimum hours of work shall be not less than 40 hours per week to
be worked on any days of the week but usually Monday to Friday.  Additional
hours shall be worked from time to time as required by PureDepth NZ in order to
meet the demands of the position.



3

--------------------------------------------------------------------------------


5.2
Rest periods and meal breaks shall be as agreed but shall be consistent with the
service requirements of the business as determined by PureDepth NZ.



6.
Remuneration



6.1
During the period of the Secondment, the Employee shall receive the Base Salary
as set out in the Second Schedule (“Salary”), and any bonus due to the Employee
pursuant to the Master Employment Agreement (“Bonus”).  The Salary and any
proportion of the Bonus, attributable to the Employee’s work while in New
Zealand, are together referred to as “Pay”.



6.2
PureDepth, Inc. will pay via Administaff, on behalf of PureDepth Incorporated
Limited, the net Salary into the employee’s current nominated United States bank
account, after any Federal tax deductions and/or State tax deductions on the
same withholding tax basis that has been applied under the Master Employment
Agreement from 27 August 2008 and will pay any Bonus, when and if it falls due,
on the same basis.



6.3
PureDepth Incorporated Limited will submit to the Inland Revenue in New Zealand
source deductions required in New Zealand for the employee’s .



6.4
The parties and PureDepth, Inc. recognise that the Employee has tax obligation
in New Zealand and the United States, and will take such steps that are required
of each of them to ensure that:



6.4.1.1
any tax paid in New Zealand in respect of the Pay of the Employee is applied to
and set off against his United States tax Federal and/or State obligations at
the end of each United States tax year; and



6.4.1.2
the net pay (including Pay and any other taxable payment or taxable benefit
pursuant to the Master Employment Agreement) after all taxes paid in New Zealand
and the United States is, following the application of tax paid referred to in
clause 6.4.1.1, the same amount as if the Employee was only employed in and only
a tax resident of the United States.  This may require a party or PureDepth,
Inc. to make a payment to the another party or PureDepth, Inc.



6.5
The purpose of provisions 6.2 to 6.4 is to ensure that the Employee receives no
more and no less than the net pay that the Employee would have received  had the
Employee only worked in and only been a tax resident in the United States.



6.6
For the avoidance of doubt, the parties acknowledge that Clauses 4.1 (Base
Salary) and Clause 5 (Customary Fringe Benefits) of the Master Employment
Agreement shall be suspended during the term of this Secondment
Agreement.  Clauses 4.2 (Performance-Based Compensation Bonus) and 4.3 (Options)
of the Master Employment Agreement will continue to apply during the secondment.



6.7
PureDepth NZ will provide medical insurance to the Employee while in New
Zealand.



4

--------------------------------------------------------------------------------


6.8
PureDepth NZ will reimburse the Employee for all actual and reasonable out of
pocket expenses approved by PureDepth NZ and incurred in the discharge of the
Employee’s duties and responsibilities.  Receipts and supporting vouchers may be
required. The Employee will be reimbursed mileage where appropriate at the rate
prescribed by PureDepth NZ’s policy, which may be altered from time to
time.  For the duration of the secondment, Clause 6 (Business Expenses) of the
Master Employment Agreement will be suspended.



6.9
The remuneration and additional employment benefits provided under this
Agreement shall be deemed to fully compensate the Employee for all time worked
and duties performed under this Agreement.



6.10
The Employee agrees that deductions may be made from his remuneration for any
time lost through default, sickness or bereavement (where there is no sick leave
or bereavement leave available), or agreed leave without pay, or in instances of
overpayment.  Any other deductions, other than statutory matters such as income
tax debts, will require the Employee’s  specific written approval.



6.11
On termination, PureDepth NZ will pay the Employee any outstanding monies
without undue delay.  If the Employee owes any debts to PureDepth NZ at the time
of termination, the Employee consents to such debts being deducted from any
final pay owing.



7.
Relocation



7.1
PureDepth NZ will provide furnished accommodation and a late model lease vehicle
for the duration of the secondment to a standard reasonably commensurate with
the position.



8.
Public Holidays



8.1
During the term of the secondment, the parties will observe public holidays in
accordance with the Holidays Act 2003 and its amendments.  For the purpose of
this clause, public holidays shall be New Years Day, Second Day of January,
Waitangi Day, Good Friday, Easter Monday, ANZAC Day, Queen’s Birthday, Labour
Day, Christmas Day, Boxing Day and the appropriate provincial Anniversary Day.



8.2
Due to the nature of the role the Employee may occasionally be required to work
on these days. Where the Employee is required by to work on a public holiday and
that day is one of the Employee’s usual working days, the Employee will be paid
relevant daily pay for the time actually worked plus half that amount again, and
in addition a paid alternative day holiday will be able to be taken.



8.3
When the Employee takes an alternative holiday, the Employee will be paid
relevant daily pay for the day which is taken as the alternative holiday.



9.
Annual Leave



9.1
The Employee is entitled to accrue paid annual holiday in accordance with the
Holidays Act 2003, and as provided in the Second Schedule.    For the avoidance
of doubt this holiday is in substitution for and not additional to the “paid
vacation” referred to within clause 5 of the Master Employment Agreement.



5

--------------------------------------------------------------------------------


9.2
Annual Leave is to be taken in accordance with PureDepth NZ’s leave policy, and
to be taken at times which will not unreasonably impinge upon the performance of
the Employee’s duties and responsibilities under this Agreement.



9.3
As PureDepth NZ’s offices may close over the Christmas / New Year period, the
Employee may be required to take a portion of leave during this time.  PureDepth
NZ will notify the Employee each year what days this involves.



9.4
In the event of termination of employment, outstanding annual leave will be paid
to you.



9.5
For the avoidance of doubt, the paid vacation referred to in Clause 5 (Customary
Fringe Benefits) of the Master Employment Agreement shall not apply during the
secondment.



9.6
For the avoidance of doubt, nothing in this clause shall be taken or understood
as implying that the secondment or the fixed term employment shall continue for
longer than the term described in Clause 3 of this Agreement.



10.
Entitlement to Sick Leave and Bereavement Leave



10.1
After his first six months of current continuous service, the Employee will be
entitled to sick leave and bereavement leave as provided for in this Agreement,
at a rate equivalent to what the Employee would have been paid had he worked on
that day.



10.2
The Employee must notify PureDepth NZ if he intends to take sick leave or
bereavement leave as early as possible on the day he is intending to take as
sick leave or bereavement leave.



11.
Sick Leave



11.1
The Employee may take up to 5 days sick leave for each 12 months following his
first six months of current continuous service if the Employee, Employee’s
spouse (including de facto partner) or any person who depends on the Employee
for care is sick or injured.



11.2
In certain circumstances, the Employee may be required to produce proof of
sickness or injury.



11.3
The Employee is not entitled to be paid for any sick leave that has not been
taken before his employment with PureDepth NZ ends.



12.
Bereavement Leave



12.1
The Employee may take up to 3 days bereavement leave on the death of a spouse,
parent, child, brother or sister, grandparent, grandchild or spouse’s parent.



12.2
The Employee make take 1 day of bereavement leave on the death of any other
person if PureDepth NZ accepts that the Employee has  suffered a bereavement.



6

--------------------------------------------------------------------------------


13.
Parental Leave



13.1
PureDepth NZ applies the standard provisions of the Parental Leave and
Employment Protection Act 1987 in respect of parental leave.



14.
Jury Service



14.1
Where the Employee is required to undertake Jury Service, the difference between
the fees (excluding reimbursing payments) paid by the Court and the Employee’s
normal pay for the period shall be made by PureDepth NZ for a maximum of up to
five days jury service in any one year, provided that the Employee returns to
work immediately on any day not actually spent serving on a jury, and further
provided that the Employee produces the Court expenses voucher to PureDepth NZ.



14.2
The Employee should advise PureDepth NZ as soon as practicable if called for
jury service.



15.
Inventions



15.1
Any and all inventions, discoveries, developments and innovations in relation to
PureDepth NZ business concepts conceived by the Employee during the term of this
Agreement relative to his duties will be the absolute and exclusive property of
PureDepth NZ.



15.2
By entering into this Agreement, the Employee assigns all right, title, and
interest in the same to PureDepth NZ.



15.3
By entry into this Agreement, any and all inventions, discoveries, developments
and innovations conceived, made or undertaken by the Employee prior to the term
of this Agreement and utilised by the Employee in rendering duties to PureDepth
NZ are licensed to PureDepth NZ for use in its operations and for an infinite
duration. This license is non-exclusive, and may be assigned without the
Employee’s prior written approval by PureDepth NZ to a parent or related company
of PureDepth NZ.



16.
Confidentiality



16.1
The Employee acknowledges that, during the term of this Agreement, the Employee
will have access to and become acquainted with various trade secrets,
inventions, innovations, processes, information, records and specifications
owned or licensed by PureDepth NZ and/or its related companies and/or used by
PureDepth NZ or its related companies in connection with the operation of the
business including, without limitation, PureDepth NZ’s product processes,
methods, customer lists, accounts and procedures ("Confidential Information").



16.2
The Employee agrees that he will not disclose any Confidential Information,
directly or indirectly, or use any Confidential Information in any manner,
either during the term of this Agreement or at any time after the termination of
this Agreement (for whatever reason) except as required in the course of this
Agreement with PureDepth NZ.



16.3
All files, records, documents, blueprints, specifications, information, letters,
notes, media lists, original artwork, creative work, programming code,
notebooks, and similar items relating to PureDepth NZ, whether prepared by the
Employee or otherwise coming into the Employee’s possession, will also comprise
Confidential Information and will accordingly be the absolute and exclusive
property of PureDepth NZ.



7

--------------------------------------------------------------------------------


16.4
The Employee will not retain any copies of any Confidential Information without
PureDepth NZ’s prior written permission.  Upon the expiration or earlier
termination of this Agreement, or whenever requested by PureDepth NZ, the
Employee will immediately deliver to PureDepth NZ all such Confidential
Information in the Employee’s possession or under the Employee’s control.



16.5
The Employee further agrees that he will not disclose the terms of this
Agreement to any person, unless, prior to such disclosure and confirmed in
writing for the benefit of PureDepth NZ, the relevant person or entity has
agreed to confidentiality on the same terms.



16.6
For the avoidance of doubt, the parties acknowledge that clause 10
(Confidentiality and Proprietary Right) of the Master Employment Agreement,  and
the Confidentiality Agreement referred to in that clause, continue to apply in
their entirety during this Agreement.



17.
Conflicts Of Interest



17.1
The Employee will not at any time during the term of this Agreement be directly
or indirectly interested, engaged or concerned in, or assist financially or
provide management duties to, any business the same as PureDepth NZ (with the
exception of PureDepth NZ’s related companies), whether on the Employee’s own
account or as a consultant to or a partner, agent, trustee, employee,
shareholder, member or director, or as beneficiary under a trust, or in any
other way whatsoever, without the prior written consent of PureDepth NZ.



17.2
For the avoidance of doubt, the parties acknowledge that Clause 7 of the Master
Employment Agreement (No Conflict of Interest)continues to apply during the term
of this Agreement.



18.
Right To Injunction



18.1
The parties to this Agreement acknowledge that the duties to be rendered by the
Employee and the rights and privileges granted to PureDepth NZ under this
Agreement are of a special, unique, unusual, and extraordinary character which
gives them a peculiar value, the loss of which cannot be reasonably or
adequately compensated by damages in any action at law, and the breach by the
Employee of any of the provisions of this Agreement will cause PureDepth NZ
irreparable injury and damage.  The Employee expressly agrees that PureDepth NZ
will be entitled to injunctive and other equitable relief in the event of, or to
prevent a breach of any provision of this Agreement by the Employee.  Resort to
such equitable relief, however, will not be construed to be a waiver of any
other rights or remedies that PureDepth NZ may have for damages or
otherwise.  The various rights and remedies of PureDepth NZ under this Agreement
or otherwise will be construed to be cumulative, and no one of them will be
exclusive of any other or of any right or remedy allowed by law.



8

--------------------------------------------------------------------------------


19.
Safety, Health and Welfare



19.1
If the Employee has any concerns about the safety of the workplace, PureDepth NZ
must be notified as soon as possible, and the parties will discuss ways that
PureDepth NZ can assist to eliminate, isolate, or minimise any hazards.



20.
Termination of Secondment and Fixed Term Employment



20.1
Notwithstanding the fixed term nature of this Agreement, in the event of
termination of this secondment during its term, the following conditions will
apply:



20.1.1
Where notice is given by either party, it must be in writing and shall be the
period specified in the Second Schedule (except in the case for redundancy) or
less by mutual agreement.  If the Employee does not give the required notice the
equivalent amount of salary will be forfeited.

 
20.1.2
In the event of serious misconduct or gross negligence, termination without
notice will occur.  PureDepth NZ may suspend the Employee on pay pending an
investigation into any suspected serious misconduct or gross negligence.

 
20.1.3
In the event that the Employee is unable to properly perform his duties under
this Agreement by reason of ill-health, accident or otherwise , the Employee
acknowledges that the secondment, and therefore employment, may be terminated.

 
20.2
Where following notice given in accordance with this Agreement PureDepth NZ does
not require you to work out all or part of the notice period, your employment
will terminate at an earlier date nominated by us, in which case payment in lieu
of the balance of the original notice period will be made.  In this case the
employment will be deemed to have ended and all benefits under this Agreement to
have ceased on the last day of actual performance of work unless we have
specifically agreed otherwise in writing.



20.3
For the avoidance of doubt, the parties agree that if this Secondment Agreement
is terminated, the Employee’s employment with PureDepth NZ will terminate, and
the terms of the Master Employment Agreement will continue in force (unless and
until the Master Employment Agreement is terminated in accordance with its
terms).



21.
Redundancy



21.1
Notwithstanding the fixed term nature of this Agreement, if a redundancy
situation occurs, the following clauses shall apply.



21.2
Where, either:



 
(a)
the Employee’s position is no longer required, or



 
(b)
the Employee’s position or its requirements permanently change to such an extent
that the Employee is unable to fill the position in a manner satisfactory to
PureDepth NZ, then



 
one month’s notice of termination of employment will be given.  PureDepth NZ
will consult with the Employee with the objective of exploring possible
alternatives to redundancy. The Employee will become redundant (with employment
terminated) at the expiry of the notice period or such earlier time where the
Employer does not require notice to be worked out unless the parties have both
agreed on another alternative.



9

--------------------------------------------------------------------------------


21.3
In any case of restructuring where PureDepth NZ’s business, or any part of it,
is sold or contracted out, PureDepth NZ will, during negotiations for the sale
or contracting out, raise with the third party the possibility of offering the
Employee ongoing employment, including consideration as to whether the Employee
may transfer on the same terms and conditions of employment.



21.4
In the event that the Employee’s employment is terminated for reasons of
redundancy, no redundancy compensation will be paid.



21.5
For the avoidance of doubt, when the Employee’s employment comes to an end by
operation of this fixed term agreement, this shall not constitute a redundancy
and the Employee  will not be entitled to notice of redundancy, or compensation.



22.
Employment Relationship Problems



22.1
PureDepth NZ will promote mediation as the primary problem solving mechanism
under this Agreement.



22.2
Employment relationship problems include:



 
·
A personal grievance

 
·
A breach of this Agreement

 
·
A dispute over the interpretation, application or operation of this Agreement

 
·
Any unfair bargaining which leads to this Agreement

 
·
A question about whether or not the Employee is an employee

 
·
Arrears of wages or holiday pay

 
·
Wrongful suspension if the Employee is a non-striking employee.



22.3
If the Employee considers that he has an employment relationship problem he
should advise PureDepth NZ immediately of the existence and nature of the
problem and let PureDepth NZ  know that the Employee wants something done about
it.  If the problem is a personal grievance this must be raised  within 90 days
of the action causing the grievance.  In some cases this time can be extended
and in some cases the Employee may wish to proceed under the Human Rights Act
1993 instead of the Employment Relations Act 2000.  Once the Employee
has  alerted PureDepth NZ to the existence of an employment relationship
problem, the Employee may, if necessary, clarify the nature of the problem and
the outcomes sought.



22.4
The parties will then attempt to resolve the matter together.  If the parties
are unable to do so either party may request assistance from the mediation
service provided by the Department of Labour.  If the parties are still not able
to resolve it, either is entitled to apply to the Employment Relations Authority
(or in certain circumstances the Employment Court) to make a decision on the
matter.  If either party is not happy with a decision of the Employment
Relations Authority, either party is entitled to apply to the Employment Court
within 28 days of that decision to have the matter heard there.



23.
Misrepresentation



23.1
In entering into this Agreement PureDepth NZ has relied upon the Employee’s
statements and representations in relation to skills, knowledge and history.
Should the Employee have provided PureDepth NZ with incorrect information or
failed to provide information when required, this may be regarded as serious
misconduct which could lead to dismissal.



10

--------------------------------------------------------------------------------


24.
Statutory Provisions/Governing Law



24.1
This Agreement includes all terms implied by operation of law or incorporated by
statute or otherwise.



24.2
The laws of New Zealand shall govern this Agreement.





11

--------------------------------------------------------------------------------


Acknowledgement of Employee

--------------------------------------------------------------------------------



By signing this Agreement, the Employee agrees to accept the secondment, and
employment on the terms and conditions offered above and understands that those
terms become a fixed term employment agreement replacing and superseding all
previous contracts or agreements, save as is expressly provided.


The Employee acknowledges that before signing this Agreement he was supplied a
copy of it and advised that he was entitled to seek independent advice about the
Agreement.  The Employee also acknowledges that he was given a reasonable
opportunity to seek that advice.


The Employee understands and acknowledges that this employment is for the period
of the secondment only, and that he has no expectation of ongoing employment
with PureDepth NZ beyond the term of this Agreement, as set out in clause 3.


The Employee acknowledges that he has not been induced to enter into this
Agreement by oppressive means or undue influence or duress.


The Employee  also acknowledges that he will undertake to become fully familiar
with the rules, policies and procedures referred to in Clause 4of this Agreement
and accepts that he will observe them fully during the secondment and
employment.



 
 
Signed:
/s/ Andrew L Wood
Date:    1/8/2009  
Andy Wood
 



 


Signed for  PureDepth Incorporated Limited


 
/s/ Mark Kalow
Date:    1/8/2009  
Mark Kalow - Director
 






12

--------------------------------------------------------------------------------




First Schedule

--------------------------------------------------------------------------------



Position: 
CHIEF EXECUTIVE OFFICER



Reports to: 
The Board of Directors



Responsible to:
The Board of Directors



Essential Relationships:   
The Board of Directors, the Executive Management Team and the PureDepth Inc.,
including its Directors, shareholders and employees.



 
Primary Functions

 
Overall responsibility for the strategy, operational management and
profitability of PureDepth NZ including but not limited to the following:-

 
·
Recommending to the Board the business plan and implementing  the business plan
determined by the Board of Directors;

 
·
Achieving performance targets as agreed with the Board of Directors from time to
time;

 
·
Determining the organizational design, resources, and skills required by the
business plan; agree with the Board and implement;

 
·
Provide leadership to the senior management and the company;

 
·
Developing and maintaining PureDepth NZ’s corporate culture;

 
·
Taking appropriate steps to further the commercial and financial market
awareness of the company, it’s products and services;

 
·
Determining the company’s cash and funding requirements and agree with the Board
the plan to achieve;

 
·
Maintaining, recruiting, managing and developing suitable staff to achieve
PureDepth’s objectives;

 
·
Ensure adequate control and development processes are in place to support the
business requirements and audit/legal requirements;

 
·
Ensuring compliance with statutory reporting requirements as well as all
applicable laws;

 
·
Provide regular updates to the Board on progress, issues, opportunities, etc





13

--------------------------------------------------------------------------------


Second Schedule

--------------------------------------------------------------------------------





1
Name
Andy Wood
     
2
Date of Commencement of this Agreement
1 January 2009
     
3
Termination of this Agreement
As set out in clauses 3, 20 and 21 of this Agreement
     
4
Usual Place of Performance of Work
Auckland
     
5
Notice
One month
     
6
Remuneration
Your commencing base salary shall be the equivalent of US$250,000 per annum, for
the period of your fixed term employment (“Base Salary”).  This will be paid
fortnightly by direct credit to your nominated bank account.
     
7
Annual leave
4 weeks per annum
     
8
Additional Employment Benefits
Mobile Phone
A mobile phone will be provided primarily for business use.  Reasonable private
use is permitted.
 
Internet Connection
We will reimburse you for the reasonable costs associated with maintaining a
broadband internet connection in your home for the purpose of accessing our
server.


 
 
14